Case 9:99-cr-08063-JLK Document 888 Entered on FLSD Docket 07/20/2020 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 99-08063-CR-JLK



  UNITED STATES OF AMERICA,

  vs.

  JOHN ROBERT HASSON et. al.,

         Defendants.

  _________________________________/



                           ORDER GRANTING MOTION TO SEAL

         THIS MATTER is before the Court upon Defendant’s Motion to Seal Government’s

  Response to Defendant’s Motion for Compassionate Release, pursuant to 18 U.S.C. §

  3582(c)(1)(A), Bureau of Prisons medical records, and early release response. It is hereby

  ORDERED that the motion is GRANTED. Accordingly, the proposed sealed document is

  hereby sealed. The matter should be destroyed after the case closing.

 Justice Building and United State Courthouse, Miami, Florida, this 20 th day of July, 2020.




                                        JAMES LAWRENCE KING
                                        UNITED STATES DISTRICT JUDGE

   cc:
   All Counsel of Record
